Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 1 of 12 Page ID #:1




 1   THE AFTERGOOD LAW FIRM
     Aaron D. Aftergood (239853)
 2   aaron@aftergoodesq.com
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   WOODROW & PELUSO, LLC
     Steven L. Woodrow*
 6   swoodrow@woodrowpeluso.com
     Taylor T. Smith*
 7   tsmith@woodrowpeluso.com
     3900 East Mexico Avenue, Suite 300
 8   Denver, Colorado 80210
     Telephone: (720) 213-0675
 9   Facsimile: (303) 927-0809
10   *Pro Hac Vice admission to be sought
11   Attorneys for Plaintiff and the alleged Class
12   Attorneys for Plaintiff and the Classes
13
                    IN THE UNITED STATES DISTRICT COURT
14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                           SOUTHERN DIVISION

16
     MARIANO BENITEZ, individually
17   and on behalf of all others similarly
     situated,
18                                             Case No.
                         Plaintiff,
19                                             CLASS ACTION COMPLAINT
     v.
20                                             JURY TRIAL DEMANDED
     POWERLINE FUNDING LLC, a New
21   York limited liability company,
22                       Defendant.
23

24         1.     Plaintiff Mariano Benitez (“Benitez” or “Plaintiff”) brings this Class

25   Action Complaint against Defendant Powerline Funding, LLC (“Powerline” or

26   “Defendant”) to: (1) stop Defendant’s practice of placing calls using an “automatic

27   telephone dialing system” (“ATDS”) and/or using an “artificial or prerecorded

28
     CLASS ACTION COMPLAINT                    1
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 2 of 12 Page ID #:2




 1   voice” to the cellular telephones of consumers nationwide without their prior
 2   express written consent, (2) enjoin Defendant from continuing to place autodialed
 3   and/or prerecorded telephone calls to consumers who have elected to out-out of
 4   receiving them, and (3) obtain redress for all persons injured by Defendant’s
 5   conduct. Plaintiff also seeks an award of statutory damages to the members of the
 6   Classes, plus court costs and reasonable attorneys’ fees as set forth herein.
 7                                          PARTIES
 8         2.     Plaintiff Mariano Benitez is a natural person over the age of eighteen
 9   (18) who resides in Anaheim, Orange County, California.
10         3.     Defendant Powerline Funding LLC is a limited liability company
11   organized and existing under the laws of the State of New York.
12                                JURISDICTION & VENUE
13         4.     This Court has subject matter jurisdiction over this action pursuant to
14   28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection
15   Act (“TCPA”), 47 U.S.C. § 227, et seq., a federal statute. This Court also has
16   jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332,
17   because each of the alleged Classes consists of over 100 persons, there is minimal
18   diversity, and the claims of the class members when aggregated together exceeds $5
19   million. Further, none of the exceptions to CAFA apply.
20         5.     This Court has personal jurisdiction over Defendant and venue is
21   proper in this District because it solicits significant business in this District, has
22   entered into business contracts in this District, and Plaintiff resides in this District.
23                         COMMON ALLEGATIONS OF FACT
24         6.     Powerline is a direct lending bank that provides funding for businesses.
25         7.     Unfortunately for consumers, Powerline casts its marketing net too
26   wide. That is, in an attempt to promote its business and to generate leads for its
27

28
     CLASS ACTION COMPLAINT                       2
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 3 of 12 Page ID #:3




 1   financial products Defendant conducted (and continues to conduct) a wide scale
 2   telemarketing campaign that features the repeated making of unsolicited autodialed
 3   and/or pre-recorded calls to consumers' telephones, including their cellular
 4   telephones, all without any prior express consent to make these calls.
 5         8.     To make matters worse, Defendant places these calls to telephones
 6   using an ATDS and using a artificial or pre-recorded voice without consumers’
 7   prior written express consent in violation of the TCPA.
 8         9.     Finally, despite consumers’ attempts to opt-out of future calls,
 9   Defendant continues to call them.
10         10.    In making the autodialed phone calls at issue in this Complaint,
11   Defendant and/or its agent utilized an automatic telephone dialing system.
12   Specifically, the hardware and software used by Defendant and/or its agents has the
13   capacity to store, produce, and dial random or sequential numbers, and/or receive
14   and store lists of telephone numbers, and to dial such numbers, en masse, in an
15   automated fashion without human intervention. Defendant’s automated dialing
16   equipment includes features substantially similar to a predictive dialer, inasmuch as
17   it is capable of making numerous calls simultaneously, without human intervention.
18         11.    Defendant knowingly made, and continues to make, telemarketing
19   calls without the prior express consent of the recipients and knowingly continues to
20   call them after requests to stop. As such, Defendant not only invaded the personal
21   privacy of Plaintiff and members of the putative Classes, but also intentionally and
22   repeatedly violated the TCPA.
23                          FACTS SPECIFIC TO PLAINTIFF
24         12.    Plaintiff Benitez is the owner and customary user of the personal
25   cellular telephone number ending in 7917.
26

27

28
     CLASS ACTION COMPLAINT                    3
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 4 of 12 Page ID #:4




 1         13.    Beginning in or around October 2017, Plaintiff Benitez has been
 2   receiving pre-recorded as well as autodialed telemarketing calls on his cellular
 3   telephone offering him financial loans from Powerline.
 4         14.    Plaintiff Benitez never consented to receiving prerecorded and/or
 5   autodialed calls from Powerline or any of its affiliates or agents.
 6         15.    During at least one of the pre-recorded calls, Plaintiff followed the
 7   prompts, pressed one, and spoke with an agent of Powerline. Plaintiff then
 8   requested that he be placed on Defendant’s do not call list.
 9         16.    Despite repeated requests for the prerecorded/autodialed calls to stop
10   Defendant continues to place calls to Plaintiff.
11         17.    Plaintiff has received pre-recorded as well as autodialed telephone
12   calls from Defendant from the following numbers: 805-617-3618, 877-812-5812,
13   404-902-6968, and 503-389-1507. On information and belief, Defendant has placed
14   calls to Plaintiff using other telephone numbers as well.
15         18.    Plaintiff does not have a relationship with Defendant, has never
16   provided his telephone number directly to Defendant, and has never requested that
17   Defendant place prerecorded and/or autodialed calls to him or offer him its services.
18   Simply put, Plaintiff has never provided any form of prior express written or oral
19   consent to Defendant to place prerecorded and/or autodialed calls to him and has no
20   business relationship with Defendant.
21         19.    Defendant was, and is, aware that the above described prerecorded
22   and/or autodialed calls were made to consumers like Plaintiff who have not
23   consented to receive them.
24         20.    By making unauthorized prerecorded and/or autodialed calls as alleged
25   herein, Powerline has caused consumers actual harm. This includes the aggravation,
26   nuisance and invasions of privacy that result from the placement of such calls, in
27

28
     CLASS ACTION COMPLAINT                     4
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 5 of 12 Page ID #:5




 1   addition to the wear and tear on their telephones, consumption of battery life, lost
 2   cellular minutes, loss of value realized for the monies consumers paid to their
 3   wireless carriers for the receipt of such calls, and the diminished use, enjoyment,
 4   value, and utility of their telephone plans. Furthermore, Defendant made the calls
 5   knowing they trespassed against and interfered with Plaintiff and the other class
 6   members’ use and enjoyment of, and the ability to access, their cellphones,
 7   including the related data, software, and hardware components.
 8         21.    To redress these injuries, Plaintiff, on behalf of himself and the Classes
 9   of similarly situated individuals, brings this suit under the TCPA, which prohibits
10   unsolicited prerecorded and/or autodialed calls to telephones. On behalf of the
11   Classes, Plaintiff seeks an injunction requiring Defendant to cease all unauthorized
12   prerecorded and/or autodialed calling activities and an award of statutory damages
13   to the class members, together with costs and reasonable attorneys’ fees.
14                           CLASS ACTION ALLEGATIONS
15         22.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
16   23(b)(2) and Rule 23(b)(3) on behalf of himself and the Classes defined as follows:
17         No Consent Class: All persons in the United States who (1) from the
18
           date four years prior to the filing of this Complaint through the date
           notice is sent to the class members; (2) Defendant, or a third person
19         acting on behalf of Defendant, called; (3) on the person’s cellular
20
           telephone; (4) for the purpose of selling Defendant’s products and
           services; (5) using an ATDS and/or a pre-recorded voice; and (6) for
21         whom Defendant claims it obtained prior express consent in the same
22
           manner as Defendant claims it supposedly obtained prior express
           consent to call the Plaintiff.
23

24         Stop Call Class: All persons in the United States who (1) from the
           date four years prior to the filing of this Complaint through the date
25         notice is sent to the class members; (2) Defendant, or a third person
26         acting on behalf of Defendant, called; (3) on the person’s cellphone;
           (4) for the purpose of selling Defendant’s products and services; (5)
27

28
     CLASS ACTION COMPLAINT                     5
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 6 of 12 Page ID #:6




 1          using an ATDS and/or a pre-recorded voice; and (6) after the person
            informed Defendant that s/he no longer wished to receive calls from
 2          Defendant.
 3          23.   The following people are excluded from the Classes: (1) any Judge or
 4   Magistrate presiding over this action and members of their families; (2) Defendant,
 5   Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which
 6   the Defendant or its parents have a controlling interest and its current or former
 7   officers and directors; (3) persons who properly execute and file a timely request for
 8   exclusion from the Classes; (4) persons whose claims in this matter have been
 9   finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and
10   Defendant’s counsel; and (6) the legal representatives, successors, and assignees of
11   any such excluded persons. Plaintiff anticipates the need to amend the class
12   definitions following appropriate discovery.
13          24.   Numerosity: The exact number of members within the Classes is
14   unknown and not available to Plaintiff at this time, but it is clear that individual
15   joinder is impracticable. On information and belief, Defendant has placed
16   autodialed and/or prerecorded calls to thousands of consumers who fall into the
17   defined Classes. The exact number of members of the Classes can only be identified
18   through Defendant’s records.
19          25.   Typicality: Plaintiff’s claims are typical of the claims of other
20   members of the Classes, in that Plaintiff and the members of the Classes sustained
21   damages arising out of Defendant’s uniform wrongful conduct.
22          26.   Adequate Representation: Plaintiff will fairly and adequately
23   represent and protect the interests of the Classes and has retained counsel competent
24   and experienced in complex class actions. Plaintiff and his counsel have no interests
25   antagonistic to those of the Classes, and Defendant has no defenses unique to
26   Plaintiff.
27

28
     CLASS ACTION COMPLAINT                      6
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 7 of 12 Page ID #:7




 1         27.    Commonality and Predominance: There are several questions of law
 2   and fact common to the claims of Plaintiff and the Classes, and those questions
 3   predominate over any questions that may affect individual members of the Classes.
 4   Common questions for the Classes include, but are not necessarily limited to, the
 5   following:
 6                (a)   Whether Defendant’s conduct violated the TCPA;
 7                (b)    Whether Defendant made the calls with the use of an ATDS
 8                and/or an artificial or pre-recorded voice;
 9                (c)   Whether Defendant systematically made telephone calls to
10                cellphone owners who did not previously provide Defendant and/or its
11                agents with their prior express written consent;
12                (d)   Whether Defendant systematically made telephone calls to
13                consumers after they explicitly asked not to be called by Defendant;
14                and
15                (e)   Whether members of the Classes are entitled to treble damages
16                based on the willfulness of Defendant’s conduct.
17         28.    Conduct Similar Towards All Class Members: By committing the
18   acts set forth in this pleading, Defendant has acted or refused to act on grounds
19   substantially similar towards all members of the Classes so as to render final
20   injunctive relief and corresponding declaratory relief appropriate so as to warrant
21   certification under Rule 23(b)(2).
22         29.    Superiority & Manageability: This case is also appropriate for class
23   certification under Rule 23(b)(3) because class proceedings are superior to all other
24   available methods for the fair and efficient adjudication of this controversy. Joinder
25   of all parties is impracticable, and the damages suffered by the individual members
26   of the Classes will likely be relatively small, especially given the burden and
27

28
     CLASS ACTION COMPLAINT                     7
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 8 of 12 Page ID #:8




 1   expense of individual prosecution of the complex litigation necessitated by
 2   Defendant’s actions. Thus, it would be virtually impossible for the individual
 3   members of the Classes to obtain effective relief from Defendant’s misconduct.
 4   Even if members of the Classes could sustain such individual litigation, it would
 5   still not be preferable to a class action, because individual litigation would increase
 6   the delay and expense to all parties due to the complex legal and factual
 7   controversies presented in this Complaint. By contrast, a class action presents far
 8   fewer management difficulties and provides the benefits of single adjudication,
 9   economy of scale, and comprehensive supervision by a single Court. Economies of
10   time, effort and expense will be fostered and uniformity of decisions ensured. Also,
11   there are no pending governmental actions against Defendant for the same conduct.
12                           FIRST CAUSE OF ACTION
13
      Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
                    (On behalf of Plaintiff and the No Consent Class)
14
           30.    Plaintiff incorporates by reference the foregoing allegations as if fully
15
     set forth herein.
16
           31.    Defendant made unsolicited and unwanted autodialed and pre-recorded
17
     telemarketing calls to cellular telephone numbers belonging to Plaintiff and the
18
     other members of the No Consent Class, without their prior express written consent
19
     in an effort to generate leads for Defendant’s loans and other financial products and
20
     services.
21
           32.    Defendant failed to obtain any prior express consent that included, as
22
     required by 47 C.F.R. § 64.1200(f)(8)(i), a “clear and conspicuous” disclosure
23
     informing the person signing that:
24         (A) By executing the agreement, such person authorizes the seller to
           deliver or cause to be delivered to the signatory telemarketing calls
25         using an automatic telephone dialing system or an artificial or
           prerecorded voice; and
26

27

28
     CLASS ACTION COMPLAINT                     8
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 9 of 12 Page ID #:9



           (B) The person is not required to sign the agreement (directly or
 1         indirectly), or agree to enter into such an agreement as a condition of
           purchasing any property, goods, or services.
 2
           33.    Further, Defendant made the autodialed telephone calls using
 3
     equipment that has the capacity to store or produce telephone numbers to be called
 4
     using a random or sequential number generator, and/or to receive and store lists of
 5
     phone numbers, and to dial such numbers, en masse, simultaneously and without
 6
     human intervention.
 7
           34.    By making unsolicited telephone calls to Plaintiff and members of the
 8
     No Consent Class’s cellular telephones without prior express consent, and by
 9
     utilizing an ATDS and/or pre-recorded or artificial voice, Defendant violated 47
10
     U.S.C. § 227(b)(1)(A)(iii).
11
           35.    As a result of Defendant’s unlawful conduct, Plaintiff and the members
12
     of the No Consent Class suffered actual damages in the form of monies paid to
13
     receive the unsolicited autodialed and pre-recorded telephone calls on their cellular
14
     telephones and, under Section 227(b)(3)(B), are each entitled to, inter alia, a
15
     minimum of $500 in damages for each such violation of the TCPA.
16
           36.    Should the Court determine that Defendant’s conduct was willful and
17
     knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of
18
     statutory damages recoverable by Plaintiff and the other members of the No
19
     Consent Class.
20
                            SECOND CAUSE OF ACTION
21    Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
22                   (On behalf of Plaintiff and the Stop Call Class)
23         37.    Plaintiff incorporates by reference the foregoing allegations as if fully

24   set forth herein.

25         38.    Defendant made unsolicited and unwanted telemarketing calls to

26   telephone numbers belonging to Plaintiff and the other members of the Stop Call

27   Class on their telephones in an effort to sell its products and services after the call

28
     CLASS ACTION COMPLAINT                      9
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 10 of 12 Page ID #:10




 1   recipient informed Defendant that s/he no longer wished to receive calls from
 2   Defendant.
 3            39.   Defendant made the telephone calls using equipment that had the
 4   capacity to store or produce telephone numbers to be called using a random or
 5   sequential number generator, and/or receive and store lists of phone numbers, and
 6   to dial such numbers, en masse, without human intervention. That is, Defendant
 7   utilized equipment that made the telephone calls to Plaintiff and other members of
 8   the Stop Call Class simultaneously and without human intervention.
 9            40.   On information and belief, Defendant has no written internal do not
10   call policy wherein it honors do not call requests nor are employees or personnel
11   engaged in calling activities trained with respect to any such policy. Defendant does
12   not honor stop calling requests and continues to call persons, both within and
13   beyond 30 days after the do not call request has been made.
14            41.   By making unsolicited telephone calls to Plaintiff and members of the
15   Stop Call Class’s telephones after they requested to no longer receive calls,
16   Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by continuing to call them without
17   prior express consent.
18            42.   As a result of Defendant’s unlawful conduct, Plaintiff and the members
19   of the Stop Call Class suffered actual damages in the form of monies paid to receive
20   the unsolicited telephone calls on their cellphones and, under 47 U.S.C. §
21   227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in damages for
22   each such violation of the TCPA.
23            43.   To the extent Defendant’s misconduct is determined to be willful and
24   knowing, the Court should, pursuant to Section 227(b)(3), treble the amount of
25   statutory damages recoverable by Plaintiff and the other members of the Stop Call
26   Class.
27

28
     CLASS ACTION COMPLAINT                    10
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 11 of 12 Page ID #:11




 1                                 PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff Mario Benitez, on behalf of himself and the
 3   Classes, prays for the following relief:
 4                A.     An order certifying the Classes as defined above, appointing
 5         Plaintiff Benitez as the representative of the Classes, and appointing his
 6         counsel as Class Counsel;
 7                B.     An award of actual monetary loss from such violations or the
 8         sum of five hundred dollars ($500.00) for each violation, whichever is greater
 9         all to be paid into a common fund for the benefit of the Plaintiff and the Class
10         Members;
11                C.     An order declaring that Defendant’s actions, as set out above,
12         violate the TCPA;
13                D.     An order declaring that Defendant’s actions, as set out above,
14         were willful, and awarding treble damages;
15                E.     A declaratory judgment that Defendant’s telephone calling
16         equipment constitutes an automatic telephone dialing system under the
17         TCPA;
18                F.     An injunction requiring Defendant to cease all unsolicited
19         calling activities, and otherwise protecting the interests of the Classes;
20                G.     An award of reasonable attorneys’ fees and costs to be paid out
21         of the common fund prayed for above; and
22                H.     Such other and further relief that the Court deems reasonable
23         and just.
24                                     JURY DEMAND
25         Plaintiff requests a trial by jury of all claims that can be so tried.
26

27

28
     CLASS ACTION COMPLAINT                     11
Case 8:19-cv-00098-JLS-DFM Document 1 Filed 01/21/19 Page 12 of 12 Page ID #:12




 1                                     Respectfully submitted,

 2   Dated: January 15, 2018           MARIANO BENITEZ, individually and on
 3                                     behalf of all others similarly situated,

 4

 5                                     By: s/ Aaron D. Aftergood
                                              One of Plaintiff’s Attorneys
 6
                                       THE AFTERGOOD LAW FIRM
 7                                     Aaron D. Aftergood (239853)
                                       aaron@aftergoodesq.com
 8                                     1880 Century Park East, Suite 200
                                       Los Angeles, CA 90067
 9                                     Telephone: (310) 550-5221
                                       Facsimile: (310) 496-2840
10
                                       WOODROW & PELUSO, LLC
11                                     Steven L. Woodrow*
                                       swoodrow@woodrowpeluso.com
12                                     Taylor T. Smith*
                                       tsmith@woodrowpeluso.com
13                                     3900 East Mexico Avenue, Suite 300
                                       Denver, Colorado 80210
14                                     Telephone: (720) 213-0675
                                       Facsimile: (303) 927-0809
15

16                                     Attorneys for Plaintiff and the Classes
17
                                       * Pro Hac Vice admission to be sought
18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT              12
